My DETAILED ACTION
Claims 1, 3-10 and 12-20 are pending.  Claims 1, 10 and 19 have been amended.  Claims 1, 3-10 and 12-20 are rejected.
The instant application claims foreign priority to application number CN201510897535 filed on 12/08/2015.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister et al., United States Patent No. 8,392,482 (hereinafter McAlister) in view of Blankesteijn, Patent Application Publication No. 2002/0165724 (hereinafter Blankesteijn), Neil et al., Patent .

Regarding claim 1, McAlister teaches:
A method for optimizing database McAlister Column 2 Lines 41-42, automatic routing of client queries to the appropriate databases), the method comprising:
retrieving, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), a current value of the target data stored in a target secondary database based on the primary key value of the target data (McAlister Column 15 Lines 12-17, version identifiers are associated with partition maps, each partition map cached in a client library 140 (e.g., partition map 720 in client library 140c) and each partition map 151 maintained by a gateway 150 on behalf of its associated database server 130 may include such a version identifier);
identifying, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), if the current value of the target data affects one or more operations in the pending McAlister Claim 17, the one or more computing nodes comparing the version identifier routed with the query request to a current partition map version identifier; in response to determining that the version identifier routed with the query request matches the current partition map version identifier, the one or more computing nodes executing the query request; and in response to determining that the version identifier routed with the query request does not match the current partition map version identifier);
recording, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), in the target secondary database (McAlister Fig. 1, shows the administrative server along with the database servers), the current value of the target data as version data corresponding to McAlister Column 15 Lines 34-38, the mapping used for routing the query is current (shown as the positive exit from 820), the gateway may accept the query, execute it against the partition in its local database (as in 830), and return results to the client (as in 840), Column 15 Lines 50-53, client library 140 may provide a timestamp of the latest update to their locally cached partition map along with a query); and
prohibiting, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), the recording of the current value of the target data as version data corresponding to the pending McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query).
McAlister does not expressly disclose:
receiving, by a server, a pending transaction, the pending transaction including a plurality of operations, the plurality of operations including a primary key value of target data included in the plurality of operations;
However, Blankesteijn teaches:
receiving, by a server (Blankesteijn Paragraph [0077], server 108 of the change server system receives raw database transaction information), a pending transaction (Blankesteijn Paragraph [0077], server 108 of the change server system receives raw database transaction information), the pending transaction including a plurality of operations (Blankesteijn Paragraph [0163], Depending upon the scope of the post processing operations performed upon the Transaction data'), the plurality of operations including a primary key value of target data included in the plurality of operations Blankesteijn Paragraph [0133], parent is identified by its entity (e.g., "order header," or " operation") and its primary key value);
The claimed invention and Blankesteijn are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Blankesteijn to have combined McAlister and Blankesteijn.
The motivation to combine McAlister and Blankesteijn is to improve operation processing by looking at keys associated with transactions.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the transactions of Blankesteijn in order to obtain the predictable result of improving operation processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Blankesteijn.
McAlister does not expressly disclose:
acquiring, by the server, predictive execution data associated with the pending transaction, the predictive execution data acquired by simulating the transaction without accessing a database and in a simulated data environment generated based on data stored in the database, wherein the predictive execution data includes a primary key value of target data used by an operation in the pending transaction and a first value of the target data,
However, Neil teaches:
acquiring, by the server, predictive execution data associated with the pending transaction (Neil Paragraph [0186], XML transactions are sent from the application under simulation to the simulator and then from the simulator directly to the transaction server), the predictive execution data acquired by simulating the transaction without accessing a database and in a simulated data environment generated based on data stored in the database (Neil Paragraph [0186], manner simulation can be performed without involving transaction server 44. XML transactions are sent from the application under simulation to the simulator and then from the simulator directly to the transaction server, Paragraph [0050], Software providing the functions of the transaction server 44, in the exemplary embodiment is written in C#, using SQL Server or MySQL database), wherein the predictive execution data includes a primary key value of target data used by an operation in the pending transaction and a first value of the target data (Neil Paragraph [0163], tool 116 also permits the primary key (i.e. the field containing a unique value which may be used to differentiate between records) of a table to be specified),
The claimed invention and Neil are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Neil to have combined McAlister and Neil.
The motivation to combine McAlister and Neil is to improve execution by simulating transactions.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the simulation of Neil in order to obtain the predictable result of improving execution.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Neil.
McAlister does not expressly disclose:
prohibiting, by the server, a recording of the current value of the target data as version data corresponding to the pending transaction in the target secondary database if the current value is the same as the first value;
However, Auer teaches:
prohibiting, by the server, a recording of the current value of the target data as version data corresponding to the pending transaction in the target secondary database if the current value is the same as the first value (Auer Paragraph [0034], if the comparison identifies a match, then the database interface module 208 prevents the request from accessing the requested record in the database 113. In an embodiment, the database interface module 208 can prevent access by suppressing any execution of data access commands associated with a requested record);
The claimed invention and Auer are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Auer to have combined McAlister and Auer.
The motivation to combine McAlister and Auer is to improve data concurrency by preventing access commands.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the prevention of access commands of Auer in order to obtain the predictable result of improving data concurrency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Auer.
McAlister does not expressly disclose:
the simulating comprising generating the first value of the target data by predictively executing the pending transaction;
However, Liu teaches:
the simulating comprising generating the first value of the target data by predictively executing the pending transaction (Liu Paragraph [0053], simulated precision data is calculated as follows. For instance, the sport analyzer transmits the simulated prediction data to the transaction center 300 for ten times, wherein eight pieces of the simulated prediction data);
The claimed invention and Liu are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Liu to have combined McAlister and Liu.
The motivation to combine McAlister and Liu is to improve simulation by generating data.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the simulating of Liu in order to obtain the predictable result of improving simulation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Liu.

Regarding claim 3, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The method of claim 1, wherein determining that the current value of the target data affects the one or more operations in the pending McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query), by the server (McAlister Fig. 1, shows the administrative server along with the database servers), that the current value of the target data conflicts with the first value of the target data (McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query).

Regarding claim 4, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The method of claim 1, further comprising rolling back, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), the pending McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query).

Regarding claim 5, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The method of claim 1, further comprising: executing, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), the pending McAlister Column 15 Lines 36-38, gateway may accept the query, execute it against the partition in its local database (as in 830), and return results to the client (as in 840)); and
updating, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), the current value of the target data in the target secondary database based on an execution result of the pending McAlister Column 15 Lines 36-38, gateway may accept the query, execute it against the partition in its local database (as in 830), and return results to the client (as in 840), Column 7 Lines 66-67 & Column 8 Line 1, gateway 150 may be configured to provide a partition map update to client applications (e.g., to update their drivers)).

Regarding claim 6, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The method of claim 5, further comprising: acquiring, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), database operation instructions executed when performing a predictive execution on the pending McAlister Column 15 Lines 22-23, The query may include the version number of the locally cached copy of the partition map, Column 6 Lines 52-54, determining the set of partitions to which the given query is addressed, Column 13 Lines 36-37, relationship hierarchy between the partition key and all of the namespace's primary keys, Fig. 8, shows gateway executes query according to appropriate schema against partition in its local database); and
wherein executing the pending McAlister Column 15 Lines 22-23, The query may include the version number of the locally cached copy of the partition map, Column 6 Lines 52-54, determining the set of partitions to which the given query is addressed, Column 13 Lines 36-37, relationship hierarchy between the partition key and all of the namespace's primary keys, Fig. 8, shows gateway executes query according to appropriate schema against partition in its local database): processing, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), the current value of the target data according to the database operation instructions (McAlister Fig. 8, shows 830: gateway executes query according to appropriate schema against partition in its local database); and obtaining, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), the execution result of the pending McAlister Fig. 8, shows 830: gateway executes query according to appropriate schema against partition in its local database).

Regarding claim 7, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The method of claim 1, wherein acquiring predictive execution data associated with the pending McAlister Column 15 Lines 22-23, The query may include the version number of the locally cached copy of the partition map, Column 6 Lines 52-54, determining the set of partitions to which the given query is addressed), by the server (McAlister Fig. 1, shows the administrative server along with the database servers), the predictive execution data from a device performing a predictive execution on the pending McAlister Column 2 Lines 52-54, SRBBS may use a multi-versioning scheme for partition maps that instructs clients to route their queries to the appropriate server).

Regarding claim 10, McAlister teaches:
An apparatus for optimizing database McAlister Column 2 Lines 41-42, automatic routing of client queries to the appropriate databases), the apparatus comprising:
a processor (McAlister Column 22 Line 49, includes one or more processors); and
a non-transitory memory storing computer-executable instructions therein that, when executed by the processor, cause the apparatus to (McAlister Column 22 Line 49, includes one or more processors, Column 23 Lines 4-5 (McAlister Fig. 1, shows the administrative server along with the database servers), system memory may be configured to store program instructions):
retrieving, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), a current value of the target data stored in a target secondary database based on the primary key value of the target data (McAlister Column 15 Lines 12-17, version identifiers are associated with partition maps, each partition map cached in a client library 140 (e.g., partition map 720 in client library 140c) and each partition map 151 maintained by a gateway 150 on behalf of its associated database server 130 may include such a version identifier);
identifying, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), if the current value of the target data affects one or more operations in the pending McAlister Claim 17, the one or more computing nodes comparing the version identifier routed with the query request to a current partition map version identifier; in response to determining that the version identifier routed with the query request matches the current partition map version identifier, the one or more computing nodes executing the query request; and in response to determining that the version identifier routed with the query request does not match the current partition map version identifier);
recording, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), in the target secondary database (McAlister Fig. 1, shows the administrative server along with the database servers), the current value of the target data as version data corresponding to the pending McAlister Column 15 Lines 34-38, the mapping used for routing the query is current (shown as the positive exit from 820), the gateway may accept the query, execute it against the partition in its local database (as in 830), and return results to the client (as in 840), Column 15 Lines 50-53, client library 140 may provide a timestamp of the latest update to their locally cached partition map along with a query); and
prohibiting, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), the recording of the current value of the target data as version data corresponding to the pending McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query).
McAlister does not expressly disclose:
receiving, by a server, a pending transaction, the pending transaction including a plurality of operations, the plurality of operations including a primary key value of target data included in the plurality of operations;
However, Blankesteijn teaches:
receiving, by a server (Blankesteijn Paragraph [0077], server 108 of the change server system receives raw database transaction information), a pending transaction (Blankesteijn Paragraph [0077], server 108 of the change server system receives raw database transaction information), the pending transaction including a plurality of operations (Blankesteijn Paragraph [0163], Depending upon the scope of the post processing operations performed upon the Transaction data'), the plurality of operations including a primary key value of target data included in the plurality of operations (Blankesteijn Paragraph [0133], parent is identified by its entity (e.g., "order header," or " operation") and its primary key value);
The claimed invention and Blankesteijn are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Blankesteijn to have combined McAlister and Blankesteijn.
The motivation to combine McAlister and Blankesteijn is to improve operation processing by looking at keys associated with transactions.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the transactions of Blankesteijn in order to obtain the predictable result of improving operation processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Blankesteijn.
McAlister does not expressly disclose:
acquiring, by the server, predictive execution data associated with the pending transaction, the predictive execution data acquired by simulating the transaction without accessing a database and in a simulated data environment generated based on data stored in the database, wherein the predictive execution data includes a primary key value of target data used by an operation in the pending transaction and a first value of the target data,
However, Neil teaches:
acquiring, by the server, predictive execution data associated with the pending transaction (Neil Paragraph [0186], XML transactions are sent from the application under simulation to the simulator and then from the simulator directly to the transaction server), the predictive execution data acquired by simulating the transaction without accessing a database and in a simulated data environment generated based on data stored in the database (Neil Paragraph [0186], manner simulation can be performed without involving transaction server 44. XML transactions are sent from the application under simulation to the simulator and then from the simulator directly to the transaction server, Paragraph [0050], Software providing the functions of the transaction server 44, in the exemplary embodiment is written in C#, using SQL Server or MySQL database), wherein the predictive execution data includes a primary key value of target data used by an operation in the pending transaction and a first value of the target data (Neil Paragraph [0163], tool 116 also permits the primary key (i.e. the field containing a unique value which may be used to differentiate between records) of a table to be specified),
The claimed invention and Neil are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Neil to have combined McAlister and Neil.
The motivation to combine McAlister and Neil is to improve execution by simulating transactions.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the simulation of Neil in order to obtain the predictable result of improving execution.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Neil.
McAlister does not expressly disclose:
prohibiting, by the server, a recording of the current value of the target data as version data corresponding to the pending transaction in the target secondary database if the current value is the same as the first value;
However, Auer teaches:
prohibiting, by the server, a recording of the current value of the target data as version data corresponding to the pending transaction in the target secondary database if the current value is the same as the first value (Auer Paragraph [0034], if the comparison identifies a match, then the database interface module 208 prevents the request from accessing the requested record in the database 113. In an embodiment, the database interface module 208 can prevent access by suppressing any execution of data access commands associated with a requested record);
The claimed invention and Auer are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Auer to have combined McAlister and Auer.
The motivation to combine McAlister and Auer is to improve data concurrency by preventing access commands.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the prevention of access commands of Auer in order to obtain the predictable result of improving data concurrency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Auer.
McAlister does not expressly disclose:
the simulating comprising generating the first value of the target data by predictively executing the pending transaction;
However, Liu teaches:
the simulating comprising generating the first value of the target data by predictively executing the pending transaction (Liu Paragraph [0053], simulated precision data is calculated as follows. For instance, the sport analyzer transmits the simulated prediction data to the transaction center 300 for ten times, wherein eight pieces of the simulated prediction data);
The claimed invention and Liu are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Liu to have combined McAlister and Liu.
The motivation to combine McAlister and Liu is to improve simulation by generating data.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the simulating of Liu in order to obtain the predictable result of improving simulation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Liu.

Regarding claim 12, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The apparatus of claim 10 wherein the instructions causing the apparatus to determine that the current value of the target data affects the one or more operations in the pending McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query).

Regarding claim 13, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The apparatus of claim 10 wherein the computer-executable instructions further cause the apparatus to roll back the pending McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query).

Regarding claim 14, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The apparatus of claim 10 wherein the computer-executable instructions further cause the apparatus to: execute the pending McAlister Column 15 Lines 36-38, gateway may accept the query, execute it against the partition in its local database (as in 830), and return results to the client (as in 840)); and
update the current value of the target data in the target secondary database based on an execution result of the pending McAlister Column 15 Lines 36-38, gateway may accept the query, execute it against the partition in its local database (as in 830), and return results to the client (as in 840), Column 7 Lines 66-67 & Column 8 Line 1, gateway 150 may be configured to provide a partition map update to client applications (e.g., to update their drivers)).

Regarding claim 15, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The apparatus of claim 14 wherein the computer-executable instructions further cause the apparatus to: acquire database operation instructions executed when performing a predictive execution on the pending McAlister Column 15 Lines 22-23, The query may include the version number of the locally cached copy of the partition map, Column 6 Lines 52-54, determining the set of partitions to which the given query is addressed, Column 13 Lines 36-37, relationship hierarchy between the partition key and all of the namespace's primary keys, Fig. 8, shows gateway executes query according to appropriate schema against partition in its local database); and
wherein the instructions causing the apparatus to execute the pending McAlister Column 15 Lines 22-23, The query may include the version number of the locally cached copy of the partition map, Column 6 Lines 52-54, determining the set of partitions to which the given query is addressed, Column 13 Lines 36-37, relationship hierarchy between the partition key and all of the namespace's primary keys, McAlister Fig. 8, shows 830: gateway executes query according to appropriate schema against partition in its local database).

Regarding claim 16, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The apparatus of claim 10 wherein the instructions causing the apparatus to acquire predictive execution data associated with the pending McAlister Column 15 Lines 22-23, The query may include the version number of the locally cached copy of the partition map, Column 6 Lines 52-54, determining the set of partitions to which the given query is addressed, Column 2 Lines 52-54, SRBBS may use a multi-versioning scheme for partition maps that instructs clients to route their queries to the appropriate server).

Regarding claim 19, McAlister teaches:
A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the performance of the follow operations (McAlister Column 22 Line 49, includes one or more processors, Column 23 Lines 4-5 (McAlister Fig. 1, shows the administrative server along with the database servers), system memory may be configured to store program instructions):
retrieving, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), a current value of the target data stored in a target secondary database (McAlister Column 15 Lines 12-17, version identifiers are associated with partition maps, each partition map cached in a client library 140 (e.g., partition map 720 in client library 140c) and each partition map 151 maintained by a gateway 150 on behalf of its associated database server 130 may include such a version identifier), selected from the one or more database servers (McAlister Fig. 1, shows the administrative server along with the database servers), based on the primary key value of the target data (McAlister Column 15 Lines 12-17, version identifiers are associated with partition maps, each partition map cached in a client library 140 (e.g., partition map 720 in client library 140c) and each partition map 151 maintained by a gateway 150 on behalf of its associated database server 130 may include such a version identifier);
identifying, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), if the current value of the target data affects one or more operations in the pending McAlister Claim 17, the one or more computing nodes comparing the version identifier routed with the query request to a current partition map version identifier; in response to determining that the version identifier routed with the query request matches the current partition map version identifier, the one or more computing nodes executing the query request; and in response to determining that the version identifier routed with the query request does not match the current partition map version identifier); and
recording, by the server (McAlister Fig. 1, shows the administrative server along with the database servers), in the target secondary database, the current value of the target data as version data corresponding to the pending McAlister Column 15 Lines 34-38, the mapping used for routing the query is current (shown as the positive exit from 820), the gateway may accept the query, execute it against the partition in its local database (as in 830), and return results to the client (as in 840), Column 15 Lines 50-53, client library 140 may provide a timestamp of the latest update to their locally cached partition map along with a query); and
prohibiting, the server (McAlister Fig. 1, shows the administrative server along with the database servers), the recording of the current value of the target data as version data corresponding to the pending McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query).
McAlister does not expressly disclose:
receiving, by a server, a pending transaction, the pending transaction including a plurality of operations, the plurality of operations including a primary key value of target data included in the plurality of operations;
However, Blankesteijn teaches:
receiving, by a server (Blankesteijn Paragraph [0077], server 108 of the change server system receives raw database transaction information), a pending transaction (Blankesteijn Paragraph [0077], server 108 of the change server system receives raw database transaction information), the pending transaction including a plurality of operations (Blankesteijn Paragraph [0163], Depending upon the scope of the post processing operations performed upon the Transaction data'), the plurality of operations including a primary key value of target data included in the plurality of operations (Blankesteijn Paragraph [0133], parent is identified by its entity (e.g., "order header," or " operation") and its primary key value);
The claimed invention and Blankesteijn are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Blankesteijn to have combined McAlister and Blankesteijn.
The motivation to combine McAlister and Blankesteijn is to improve operation processing by looking at keys associated with transactions.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the transactions of Blankesteijn in order to obtain the predictable result of improving operation processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Blankesteijn.
McAlister does not expressly disclose:
acquiring, by the server, predictive execution data associated with the pending transaction, the predictive execution data acquired by simulating the transaction without accessing a database and in a simulated data environment generated based on data stored in the database, wherein the predictive execution data includes a primary key value of target data used by an operation in the pending transaction and a first value of the target data,
However, Neil teaches:
acquiring, by the server, predictive execution data associated with the pending transaction (Neil Paragraph [0186], XML transactions are sent from the application under simulation to the simulator and then from the simulator directly to the transaction server), the predictive execution data acquired by simulating the transaction without accessing a database and in a simulated data environment generated based on data stored in the database (Neil Paragraph [0186], manner simulation can be performed without involving transaction server 44. XML transactions are sent from the application under simulation to the simulator and then from the simulator directly to the transaction server, Paragraph [0050], Software providing the functions of the transaction server 44, in the exemplary embodiment is written in C#, using SQL Server or MySQL database), wherein the predictive execution data includes a primary key value of target data used by an operation in the pending transaction and a first value of the target data (Neil Paragraph [0163], tool 116 also permits the primary key (i.e. the field containing a unique value which may be used to differentiate between records) of a table to be specified),
The claimed invention and Neil are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Neil to have combined McAlister and Neil.
The motivation to combine McAlister and Neil is to improve execution by simulating transactions.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the simulation of Neil in order to obtain the predictable result of improving execution.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Neil.
McAlister does not expressly disclose:
prohibiting, by the server, a recording of the current value of the target data as version data corresponding to the pending transaction in the target secondary database if the current value is the same as the first value;
However, Auer teaches:
prohibiting, by the server, a recording of the current value of the target data as version data corresponding to the pending transaction in the target secondary database if the current value is the same as the first value (Auer Paragraph [0034], if the comparison identifies a match, then the database interface module 208 prevents the request from accessing the requested record in the database 113. In an embodiment, the database interface module 208 can prevent access by suppressing any execution of data access commands associated with a requested record);
The claimed invention and Auer are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Auer to have combined McAlister and Auer.
The motivation to combine McAlister and Auer is to improve data concurrency by preventing access commands.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the prevention of access commands of Auer in order to obtain the predictable result of improving data concurrency.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Auer.
McAlister does not expressly disclose:
the simulating comprising generating the first value of the target data by predictively executing the pending transaction;
However, Liu teaches:
the simulating comprising generating the first value of the target data by predictively executing the pending transaction (Liu Paragraph [0053], simulated precision data is calculated as follows. For instance, the sport analyzer transmits the simulated prediction data to the transaction center 300 for ten times, wherein eight pieces of the simulated prediction data);
The claimed invention and Liu are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Liu to have combined McAlister and Liu.
The motivation to combine McAlister and Liu is to improve simulation by generating data.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the simulating of Liu in order to obtain the predictable result of improving simulation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Liu.

Regarding claim 20, McAlister in view of Blankesteijn, Neil, Auer and Liu further teaches:
The non-transitory computer-readable medium of claim 19, wherein determining that the current value of the target data affects the one or more operations in the pending McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query), by the server (McAlister Fig. 1, shows the administrative server along with the database servers), that the current value of the target data conflicts with the first value of the target data (McAlister Column 15 Lines 40-44, client library is not using the latest version of the partition map, the gateway may reject the query, and may also send the latest version of the partition map to the client library so that the client library may resubmit the query).

Claims 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister in view of Blankesteijn, Neil, Auer, Liu and Carr et al., Patent Application Publication No. 2005/0102250 (hereinafter Carr).

Regarding claim 8, McAlister in view of Blankesteijn, Neil, Auer and Liu teaches parent claim 1.
McAlister in view of Blankesteijn, Neil, Auer and Liu does not expressly disclose:
wherein receiving a pending transaction comprises intercepting, by the server, database operation instructions included within the pending transaction.
However, Carr teaches:
wherein receiving a pending transaction comprises intercepting (Carr Paragraph [0053], the intercept module will cause performance of some alternative operation, but the usual intent of the interception is to initiate additional operations to provide non-transactional processes with transaction management processing), by the server (Carr Fig. 2, shows the intercept module as a part of the system), database operation instructions included within the pending transaction (Carr Paragraph [0053], the intercept module will cause performance of some alternative operation, but the usual intent of the interception is to initiate additional operations to provide non-transactional processes with transaction management processing).
The claimed invention and Carr are from the analogous art of transaction management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Carr to have combined McAlister and Carr.
The motivation to combine McAlister and Carr is to improve the updating of database records by updating records using transactions.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the transaction of Carr in order to obtain the predictable result of improving the updating of database records.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Carr.

Regarding claim 9, McAlister in view of Blankesteijn, Neil, Auer, Liu and Carr further teaches:
The method of claim 8 wherein the database operation instructions include a BEGIN TRANSACTION instruction (Carr Paragraph [0011], A “BEGIN” instruction to initiate a transaction).

Regarding claim 17, McAlister in view of Blankesteijn, Neil, Auer and Liu teaches parent claim 10.
McAlister in view Blankesteijn, Neil, Auer and Liu does not expressly disclose:
wherein the instructions causing the apparatus to receive a pending transaction further comprise instructions causing the apparatus to intercept database operation instructions included within the pending transaction.
However, Carr teaches:
wherein the instructions causing the apparatus to receive a pending transaction further comprise instructions causing the apparatus to intercept database operation instructions included within the pending transaction (Carr Paragraph [0053], the intercept module will cause performance of some alternative operation, but the usual intent of the interception is to initiate additional operations to provide non-transactional processes with transaction management processing).
The claimed invention and Carr are from the analogous art of transaction management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of McAlister and Carr to have combined McAlister and Carr.
The motivation to combine McAlister and Carr is to improve the updating of database records by updating records using transactions.  It would have been obvious to one of ordinary skill in the art to take the system of McAlister and combine it with the transaction of Carr in order to obtain the predictable result of improving the updating of database records.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined McAlister and Carr.

Regarding claim 18, McAlister in view of Blankesteijn, Neil, Auer, Liu and Carr further teaches:
The apparatus of claim 17 wherein the database operation instructions include a BEGIN TRANSACTION instruction (Carr Paragraph [0011], A “BEGIN” instruction to initiate a transaction).

Response to Arguments
Applicant's arguments filed 10/22/202 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 9-13, Applicant argues against the rejections under 35 U.S.C. 103.
On pages 10-12, Applicant argues that Neil does not disclose “acquiring, by the server, predictive execution data associated with the pending transaction, the predictive execution data acquired by simulating the transaction without accessing a database and in a simulated data environment generated based on data stored in the database…” the Examiner disagrees.  Neil teaches that simulation can be performed without involving the transaction server (Paragraph [0186]).  This shows that Neil teaches simulating without accessing the transaction server (database).  Neil further teaches that the software providing the functions of the transaction server can be written in SQL Server or MySQL database (Paragraph [0050]).  This shows that the transaction server is a database since it’s provides data using SQL.  The combination of these teachings show simulating using data from the transaction server (database) without accessing the transaction server (database).  Therefore, Neil does disclose “acquiring, by the server, predictive execution data associated with the pending transaction, the predictive execution data acquired by simulating the transaction without accessing a database and in a simulated data environment generated based on data stored in the database…”.
On pages 12-13, Applicant argues that McAlister does not teach or suggest the server as recited in the claims, the Examiner disagrees.  McAlister teaches automatic routing of client queries to the appropriate databases (Column 2 Lines 41-42).  McAlister further teaches version identifiers routed with the query request to a current partition map version identifier (Claim 17).  This shows that McAlister teaches a database along with version identifiers of queries.  As shown in the previous rejection, McAlister was not shown to disclose transactions.  Blankesteijn was shown to disclose pending transactions.  Blankesteijn teaches a server of the change server system receives raw database transaction information (Paragraph [0077]).  This shows that Blankesteijn teaches pending transactions.  Therefore, the combination of McAlister and Blankesteijn teach the server as recited in the claims since McAlister teaches a database along with version identifiers and Blankesteijn teaches the transactions.
On page 13, Applicant argues that Liu does not disclose “simulating comprising generating the first value of the target data by predictively executing the pending transaction”, the Examiner disagrees.  Liu teaches calculating simulated precision data (Paragraph [0053]).  Liu further teaches transmitting the simulated prediction data to the transaction center (Paragraph [0053]).  These teachings show that Liu teaches simulation along with executing a pending transaction since the simulation data is sent to the transaction center.  Therefore, Liu teaches “simulating comprising generating the first value of the target data by predictively executing the pending transaction”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164